Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bong et al hereafter Bong (NPL document: Geometric CAD Watermarking System using Line, Arc, Circle Components in Architectural Design Drawings) and in view of Majoros et al (US pat. App. Pub. 20180342038).  

Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Majoros’s teachings of save the content of the drawing board in a desired file format with the teachings of Bong, for the purpose of effectively protecting the digital content from unauthorized intruders. 
7.	As per claim 2, Bong discloses the non-transitory computer readable storage medium wherein at least two of the lines have differing opacities (paragraphs: 3). 
7.	As per claim 3, Bong discloses the non-transitory computer readable storage medium wherein a first subset of the lines extend along the x axis and a second subset 
7.	As per claim 4, Bong discloses the non-transitory computer readable storage medium wherein the lines within the first subset of lines are randomly spaced from one another and the lines within the second subset of lines are randomly spaced from one another (paragraphs: 3.2.1).
7.	As per claim 5, Bong discloses the non-transitory computer readable storage medium wherein each of the lines extends generally non-parallel to both the x and y axes (paragraphs: 3.1.2).
7.	As per claim 6, Bong discloses the non-transitory computer readable storage medium wherein the watermark further includes a plurality of textual elements (paragraphs: 3.1.1).
7.	As per claim 7, Bong discloses the non-transitory computer readable storage medium wherein the textual elements are randomly spaced from one another in the x and/or y axis (paragraphs: 3.2.2).
7.	As per claim 8, Bong discloses the non-transitory computer readable storage medium wherein the each of the textual elements has a random opacity chosen from a given range (paragraphs: 2). 
7.	As per claim 9, Bong discloses the non-transitory computer readable storage medium wherein the each of the textual elements has a random font size chosen from a given range (paragraphs: 4). 

13.	 Claims 12-20 are listed all the same elements of claims 2-10. Therefore, the supporting rationales of the rejection to claims 2-10 apply equally as well to claims 12-20.
Citation of References
14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Sella et al (US pat. app. Pub. 20150227760): discusses operative to receive a content item including a watermark encoding a series of data values of an output stream of a linear feedback shift register initialized with a seed including an information element and an assurance value, the shift register having a plurality of states each including a first and second value, identify at least part of the watermark in the content item, extract at least some of the data values from the at least part of the identified watermark, process at least some of the extracted data values yielding the initial state of shift register, and authenticate the first value of the initial state using the second value of the initial state in order to confirm that the first value is indeed the information element included in the seed processed by the shift register..  
Reed et al (US pat. App. Pub. 20150156368): elaborates that analyzing the samples corresponding to the imagery to determine whether a color value comprises color saturation; adjusting the samples to adjust the color saturation into a linear region, the 
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436